                                                             Case 2:17-cv-02347-APG-PAL Document 42 Filed 10/09/18 Page 1 of 2



                                                        1   SAO
                                                            WILLIAM H. PRUITT, ESQ.
                                                        2   Nevada Bar No. 6783
                                                            JOSEPH R. MESERVY, ESQ.
                                                        3   Nevada Bar No. 14088
                                                            BARRON & PRUITT, LLP
                                                        4   3890 West Ann Road
                                                            North Las Vegas, Nevada 89031-4416
                                                        5   Telephone: (702) 870-3940
                                                            Facsimile: (702) 870-3950
                                                            Email: BPruitt@lvnvlaw.com
                                                        6   Email: JMeservy@lvnvlaw.com
                                                            Attorneys for Plaintiff
                                                        7
                                                                                          UNITED STATES DISTRICT COURT
                                                        8
                                                                                                  DISTRICT OF NEVADA
                                                        9
                                                                                                            *****
                                                       10   LUZ T. MACIAS, Individually,                        Case No.: 2:17-cv-02347-APG-PAL
                                                       11                          Plaintiff,                        STIPULATION AND ORDER FOR
                                                                                                                   EXTENSION OF TIME FOR PLAINTIFF
                                                       12   vs.                                                    TO FILE HER REPLY IN SUPPORT OF
BARRON & PRUITT, LLP




                                                                                                                   HER COUNTERMOTION TO REOPEN
                       NORTH LAS VEGAS, NEVADA 89031




                                                       13   BODEGA LATINA CORPORATION d/b/a                                  DISCOVERY
                          TELEPHONE (702) 870-3940
                           FACSIMILE (702) 870-3950




                                                            EL SUPER, a Foreign Corporation; DOES 1
                            3890 WEST ANN ROAD
                            ATTORNEYS AT LAW




                                                       14   through 20; ROE CORPORATIONS 1 through
                                                            20, inclusive,
                                                       15
                                                                                   Defendants.
                                                       16
                                                                     Plaintiff Luz Macias and Defendant Bodega Latina Corporation, hereby Stipulate that Plaintiff
                                                       17
                                                            may have an extension of time in which to file her Reply in Support of Her Countermotion to Reopen
                                                       18

                                                       19   Discovery [ECF 34] & [ECF 41] up to and including October 16, 2018.

                                                       20
                                                                  DATED this 9th of October, 2018.                   DATED this 9th of October, 2018.
                                                       21
                                                                  BARRON & PRUITT, LLP                               BAUMAN LOWEWE WITT &
                                                       22                                                            MAXWELL
                                                       23

                                                       24         /s/ Joseph R. Meservy                               /s/ Michael C. Mills
                                                                  WILLIAM H. PRUITT, ESQ.                            MICHAEL C. MILLS, ESQ.
                                                       25         Nevada Bar No. 6783                                3650 N. Rancho Dr., Ste. 114
                                                                  JOSEPH R. MESERVY, ESQ.                            Las Vegas, NV 89130
                                                       26         Nevada Bar No. 14088
                                                                  3890 West Ann Road                                 Phone: 702-240-6060
                                                                  North Las Vegas, Nevada 89031                      Fax: 702-240-4267
                                                       27
                                                                  Attorneys for Plaintiff                            Attorney for Defendants
                                                       28
                                                                                                               1
           627.67
                                                             Case 2:17-cv-02347-APG-PAL Document 42 Filed 10/09/18 Page 2 of 2



                                                        1
                                                                                                        ORDER
                                                        2
                                                                  Based upon the Stipulation of the parties hereto, and with good cause appearing therefor,
                                                        3   IT IS HEREBY ORDERED, that the Stipulation to Extend hereinabove is hereby Granted.
                                                        4         DATED this 11th day of October, 2018.
                                                        5

                                                        6
                                                                                                       _________________________________________
                                                        7                                              U.S. DISTRICT COURT MAGISTRATE JUDGE

                                                        8

                                                        9

                                                       10

                                                       11

                                                       12
BARRON & PRUITT, LLP

                       NORTH LAS VEGAS, NEVADA 89031




                                                       13
                          TELEPHONE (702) 870-3940
                           FACSIMILE (702) 870-3950
                            3890 WEST ANN ROAD
                            ATTORNEYS AT LAW




                                                       14

                                                       15

                                                       16

                                                       17

                                                       18

                                                       19

                                                       20

                                                       21

                                                       22

                                                       23

                                                       24

                                                       25

                                                       26

                                                       27

                                                       28
                                                                                                            2
           627.67
